Citation Nr: 1730629	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  09-29 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for service-connected right knee disability, including a rating in excess of 20 percent prior to Aril 18, 2015, and a rating in excess of 40 percent thereafter.  

2.  Entitlement to service connection for a left knee disability, claimed as secondary to the service-connected right knee disability.

3.  Entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1984 to March 1985 and in May 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and May 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In April 2012, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript for the hearing is associated with the claims file.  

This appeal has been remanded previously, including most recently in March 2015, at which time the Board, inter alia, directed the agency of original jurisdiction (AOJ) to schedule the Veteran for a VA examination to evaluate his right knee disability and obtain an addendum opinion regarding his left knee and lumbar spine disabilities.  All requested development and the appeal has been returned to the Board for consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  

For reasons explained below, the issues of entitlement to service connection for a lumbar spine disability and an increased rating for service-connected right knee disability are REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.  


FINDING OF FACT

The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran's current left knee disability, diagnosed as osteoarthritis, is caused or aggravated by his service-connected right knee disability. 


CONCLUSION OF LAW

The Veteran's current left knee disability is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran nor the representative in this case has referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The evidence reflects the Veteran has been diagnosed with osteoarthritis of the left knee.  See October 2012 VA examination report.  

The evidence does not show, nor does the Veteran allege that his left knee disability was incurred during service or manifested within one year of his military service.  Instead, the Veteran has asserted that his current left knee disability was incurred as secondary to his service-connected right knee disability - specifically putting more weight on his left knee to overcompensate for his chronic right knee pain.  See e.g., January 2010 Veteran statement; August 2010 notice of disagreement; April 2012 hearing transcript.  

The law provides that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

VA treatment records show the Veteran has complained of chronic pain in his knees for several years.  See e.g., VA treatment records dated February 2007, March 2008, April 2009, and April 2015.  However, he is first shown to have complained of left knee pain in December 2011 and the Board finds probative that he did not provide any indication as to the date or circumstances of the onset of his left knee pain, including specifically that his pain was incurred as a result of his right knee disability.  

The Board also finds probative that no medical professional has related the Veteran's current left knee disability to his service-connected right knee disability. The Veteran was afforded a VA examination in July 2015, after which the examiner opined that the Veteran's current left knee disability is less likely than not due to or a result of his service-connected right knee disability, noting that there is no gait disturbance or abnormal weight-bearing of severity sufficient to implicate the right knee disability as the etiology of the left knee.  

In March 2016, another VA clinician reviewed the record and opined that the Veteran's left knee disability is not aggravated by the service-connected right knee disability based upon the same rationale provided by the July 2015 VA examiner.  In April 2016, a different VA physician reviewed the record and similarly opined that it is less likely than not that the Veteran's left knee disability is aggravated by his service-connected right knee disability.  In making this determination, the physician noted that the right knee disability and any alterations in gait are not of sufficient severity to have exerted enough biomechanical force on the left knee to have caused aggravation of the left knee disability.  

The VA opinions provided in July 2015, March 2016, and April 2016 are considered the most competent, credible, and probative evidence of record with respect to whether the Veteran's current left knee disability is caused or aggravated by his service-connected right knee disability.  Indeed, it appears that each of the opinions are based upon consideration of all relevant facts in this case, as each clinician reviewed the evidentiary record and considered the Veteran's lay statements.  Additionally, each opinion is based upon the medical evidence of record and is supported by a complete rationale.   Notably, there are no opposing medical opinions or evidence of record which establish a nexus between the Veteran's left knee disability and his service-connected right knee disability.  

In this regard, the Board has considered the Veteran's lay assertions of a nexus between his left and right knee disabilities.  The Veteran is competent to report the onset and nature of his claimed disability; however, his lay assertions of a nexus are outweighed by the preponderance of the other evidence of record, including the post-service evidence and VA opinions which do not contain any indication that the left knee disability was caused or aggravated by the right knee disability.  As such, the Veteran's purported nexus statements are outweighed by the most competent, credible, and probative evidence of record discussed above and, as such, are not considered competent or probative evidence favorable to his claims. 

Therefore, based on the foregoing, the Board finds the preponderance of the most competent, credible, and probative evidence is against the grant of service connection for a left knee disability.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application and his claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for disabilities involving the left knee and lumbar spine are denied.  


REMAND

The Veteran is seeking service connection for a lumbar spine disability, which has been diagnosed as degenerative disc disease at L5-S1.  See October 2012 VA examination report.  

Service treatment records (STRs) show that, from January to February 1965, the Veteran sought treatment for chronic low back pain, for which he was given physical therapy and a temporary physical profile to exclude heavy lifting.  The diagnosis was muscle strain and, to rule out disc disease, examiners conducted x-rays, which were within normal limits.  See STRs dated January and February 1985.  

However, an x-ray conducted in conjunction with a September 1985 VA examination revealed slight narrowing at L5-S1.  The x-ray was otherwise normal and the Veteran was diagnosed with mild myofascial low back pain.  An x-ray conducted in May 2002 also revealed slight disc degenerative at L5-S1 but an actual diagnosis of degenerative disc disease of the lumbar spine is not reflected in the record until August 2006.  See May 2002 record from the Social Security Administration; August 2006 VA treatment record.  

In July 2015, a VA examiner opined that the Veteran's current lumbar spine degenerative disc disease is less likely than not related to his military service, noting that there is no evidence suggesting any chronic sequelae of the episode of back pain during service.  However, the July 2015 examiner did not consider or address the evidence of slight narrowing at L5-S1 in September 1985, which raises the question of whether degenerative disc disease was manifested during the Veteran's first post-service year to warrant presumptive service connection.  The examiner also failed to consider and address the Veteran's lay statements of continued back pain after service.  

Given the foregoing deficiencies, an addendum opinion is needed regarding whether the current lumbar spine disability was incurred during service or manifested within one year of active service.  

The Veteran is also seeking an increased rating for his service-connected right knee disability.  

The Court of Appeals for Veterans Claims (Court) recently held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  In order for an examination report to be adequate, it must include testing on active motion, passive motion, weight-bearing, and non-weight bearing.  Id.

Review of the record reveals that none of the examinations conducted in conjunction with the issue on appeal, including in October 2012 and April 2015, nor the VA treatment records dated during the appeal period, i.e., since January 2010 contain all of the range of motion testing required by Correia, including in passive motion or in weight and nonweight-bearing situations.  As a result, none of the VA spine examinations of record fully satisfy the requirements of Correia.  

Therefore, the Board will remand the increased rating claim for the service-connected right knee disability for a new VA examination.  

While the appeal is in remand status, the AOJ should also obtain any outstanding VA treatment records, including those dated from June 2015 to the present.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records dated from June 2015 to the present.  

2. Return the claims file to the VA examiner who conducted the Veteran's July 2015 VA examination or a radiologist, if deemed appropriate.  The claims file and a copy of this Remand must be made available to the examiner and the examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

After reviewing the record, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) that the Veteran's current lumbar spine degenerative disc disease was incurred in or is otherwise related to the Veteran's military service.  

In answering the foregoing, the examiner should consider and address the service treatment records that show complaints and treatment for chronic low back pain in January to February 1985.  

The examiner should also consider and address the competent lay evidence of continued back pain since service.  

The examiner should also address whether it is at least as likely as not (i.e., a probability of 50 percent) that the slight narrowing at L5-S1 shown during the September 1985 VA examination is (1) sufficient evidence to establish the presence of degenerative disc disease at that time OR (2) evidence of the initial manifestation of the current degenerative disc disease?  

A rationale must be provided for each opinion.

3. After any additional records are associated with the claims file, schedule the Veteran for appropriate VA knee examination to assess the current severity and manifestations of his service-connected right knee disability.  

Any indicated evaluations, studies, and tests should be conducted and evaluations should be performed.  The examiner should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for the right knee.  

The examiner should also provide a retrospective opinion on the right knee range of motion (flexion, extension, rotation, and side to side bending) in active motion, passive motion, weight-bearing, and nonweight-bearing since January 2010, if possible.  

The examiner should also indicate whether and the extent to which the Veteran's right knee is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in additional functional loss.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion (flexion and extension), to include a discussion of whether his pain is ameliorated by his medication regimen.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also address (1) whether there is additional functional loss during flare-ups and after repetitive use as a result of pain and (2) at what point during range of motion the pain results in functional loss during flare-ups and after repetitive motion; or explain why such a calculation is not feasible.  

The examiner should also identify the functional impairment caused by the Veteran's right knee disability, including the impact his disability has on his daily activities and employment. 

All opinions expressed should be accompanied by supporting rationale.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


